NUMBER 13-19-00406-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

       IN THE INTEREST OF A.E.J. AND V.N.J., MINOR CHILDREN


                On Appellant’s Second Unopposed Motion for
                      Extension of Time to File Brief.


                                         ORDER
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

       This is an appeal of a final order terminating parental rights. The brief of appellant

E.J. was due to be filed on October 28, 2019. We granted an extension until November

12, 2019. Appellant has filed a second unopposed motion for extension of time seeking

two days of additional time to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, it is the policy of this Court to limit extensions of time to

file a brief in such cases to one ten-day extension of time absent truly extraordinary

circumstances. See TEX. R. APP. P. 38.6(d).

      In the interest of justice and in light of the circumstances, we GRANT appellant’s

second unopposed motion for extension of time and ORDER appellant’s brief to be filed

on or before Thursday, November 14, 2019.

      Further motions for extension of time by appellant’s counsel will not be entertained.

The failure to file the brief timely in accordance with this order may result in abatement

of the appeal for the appointment of new counsel.

       The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Pamela S. Alexander, by email and by certified mail, return receipt

requested.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
13th day of November, 2019.




                                             2